Citation Nr: 0608558	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for headaches.





ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from September 1993 to 
December 1993 and from January 1996 to November 2001.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Petersburg, Florida, which granted service connection for 
headaches and assigned an initial 10 percent evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After review of the evidence, the Board finds that further 
development is necessary.  The evidence currently on record 
is insufficient for the purpose of ascertaining the severity 
of the veteran's headache disability.  Although the veteran 
underwent a VA examination in February 2003, for various 
disabilities, including his migraines, this examination does 
not fully address the severity of the headaches for the 
purpose of ascertaining whether an increased rating is 
warranted.  The Board notes that the criteria for evaluating 
the severity of migraines, 38 C.F.R. § 4.124a Diagnostic Code 
8100, requires consideration as to the frequency of 
prostrating attacks due to migraines.  The February 2003 VA 
examination failed to address how often the veteran's 
migraines were prostrating in nature.  The veteran has 
alleged in an April 2003 statement that he does suffer from 
prostrating attacks and that it is incorrect in the VA 
medical examination that Fiorinal causes a decrease in the 
frequency of migraines.  

Moreover, the February 2003 VA examination indicates that the 
veteran is presently taking prescription medications for his 
migraines, but there are presently no 
Post-service records of treatment for migraines in the claims 
file.  The veteran has also alleged in his VA form 9 of 
February 2004 that thus far, no prescription medications have 
helped his migraines.  An effort should be made to obtain any 
records of treatment for the veteran's migraines, to include 
records from any medical providers who have prescribed 
medications for his migraines after he was separated from 
service in November 2001.  

Finally the veteran has alleged that he had missed work due 
to his migraines.  In his VA form 9 he stated that his 
supervisor could confirm the frequency of time missed from 
work due to headaches.  An attempt should be made to obtain 
any evidence of time missed from work due to migraines. 

The Veterans Claims Assistance Act of 2000 (VCAA) provides a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal which involves an 
appeal of an initial compensable rating following a grant of 
service connection, the veteran was provided with notice of 
the type of evidence necessary to establish an increased 
initial disability rating in an October 2003 letter, but this 
letter did not address the question of effective date.  On 
remand, VA must do so.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that: (1) notifies the 
claimant that a schedular or 
extraschedular disability rating is 
determined by applying relevant 
diagnostic codes in the Rating Schedule, 
to provide a disability rating from 0% to 
as much as 100% (depending on the 
disability involved) based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment; (2) 
explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006);  
(3) informs him of what he needs to 
provide; (4) what information VA has or 
will provide; and (5) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The AMC should request the veteran to 
provide more information about his 
medical treatment for his headaches and 
after obtaining necessary authorization, 
attempt to obtain the records of all 
medical treatment for his headaches from 
the time of his entitlement to service 
connection in November 2001 to the 
present time.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

3.  The AMC should request the veteran 
provide any documentation available 
showing any absences from work caused by 
his headaches from the time of his 
entitlement to service connection in 
November 2001 to the present time.  If 
the above-mentioned records are not 
available, that fact should be entered in 
the claims file.

4.  Following completion of the above 
development, the veteran should be 
scheduled for a VA neurological 
examination to determine the nature and 
severity of his headache disability.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner should comment as to whether 
the veteran's symptoms result in 
characteristic prostrating attacks on an 
average of once a month over the past 
several months.  Also, the examiner 
should also comment as to whether his 
symptoms result in very frequent, 
completely prostrating and prolonged 
attacks.  Additionally, the examiner 
should also review pertinent aspects of 
the veteran's medical and employment 
history, and comment on the effects of 
the service-connected migraine disability 
upon the veteran's ordinary activity and 
on how it impairs him functionally, 
particularly with respect to employment.  

5.  The AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2005).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


